63871: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 63871


Short Caption:BARRETT VS. DIST. CT. (UPONOR, INC.)Classification:Original Proceeding - Civil - Mandamus/Prohibition


Lower Court Case(s):Clark Co. - Eighth Judicial District - A577531, A625355Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Disqualifications:ParraguirrePanel Assigned:
					En Banc
					


Replacement:None for Justice Parraguirre


To SP/Judge:SP Status:


Oral Argument:07/02/2014 at 10:30 AMOral Argument Location:Carson City


Submission Date:07/02/2014How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


PetitionerAmanda MattosScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerApril WashingtonScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerCatherine M. MarquezScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerCynthia L. CramerScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerDean CooperScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerDiane C. LaheyScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerDonald J. WymanScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerDonald RobbinsScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerEnrique CabreraScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerHarry BurgessScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerHope Ileen Keller-RobbinsScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerJames TippelScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerJohnna ReeceScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerJohn PolyakScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerJosephine MartinezScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerKaren TippelScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerKelly BarrettScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerKenyetta BanksScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerKim ColbertScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerLena HaycockScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerLisa BurgessScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerMachelle A. WymanScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerMarvin RandallScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerMichael SousouayScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerNicholas D. MarquezScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerPatricia MonterosScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerRandy ReeceScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerRichard J. LaheyScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerRichards ZiemelisScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerRonne R. CramerScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerRosalyn RandallScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerRosa MartinezScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerShelly Connell-ZiemelisScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerSusan PolyakScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerTrelynn GuiceScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


PetitionerWendy CooperScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Michael J. Gayan
							(Kemp, Jones & Coulthard, LLP)
						Charles D. Hopper
							(Lynch, Hopper & Salzano, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


Real Party in InterestRCR CompaniesKevin E. Helm
							(Helm & Associates)
						R. Scott Rasmussen
							(Hansen Rasmussen, LLC)
						Vadim Veksler
							(Hansen Rasmussen, LLC)
						


Real Party in InterestRCR Plumbing & Mechanical, Inc.Kevin E. Helm
							(Helm & Associates)
						R. Scott Rasmussen
							(Hansen Rasmussen, LLC)
						Vadim Veksler
							(Hansen Rasmussen, LLC)
						


Real Party in InterestUponor Inc.Peter C. Brown
							(Bremer Whyte Brown & O'Meara, LLP)
						Lindsay E. Dansdill
							(Grotefeld, Hoffman, Schleiter, Gordon & Ochoa)
						Prescott T. Jones
							(Bremer Whyte Brown & O'Meara, LLP)
						Howard L. Lieber
							(Grotefeld, Hoffman, Schleiter, Gordon & Ochoa)
						John R. Schleiter
							(Grotefeld, Hoffman, Schleiter, Gordon & Ochoa)
						


RespondentAllan R. Earl


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark



14-25872: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


08/23/2013Filing FeeFiling fee paid. E-Payment $250.00 from J. Randall Jones.


08/23/2013Petition/WritFiled Petition for Writ of Mandamus or Prohibition.13-25074




08/23/2013OtherJustice Ron Parraguirre disqualified from participation in this matter. Disqualification Reason: Law Firms.


08/23/2013AppendixFiled Appendix to Petition for Writ - Volume 1.13-25075




08/23/2013AppendixFiled Appendix to Petition for Writ - Volume 2.13-25076




08/23/2013AppendixFiled Appendix to Petition for Writ - Volume 3.13-25078




08/23/2013AppendixFiled Appendix to Petition for Writ - Volume 4.13-25079




09/05/2013Order/ProceduralFiled Order Directing Answer.  Real parties in interest's answer to writ petition due:  30 days. Petitioners: 15 days from service of the answer to file any reply.13-26160




09/05/2013Order/IncomingFiled District court order. Copy of Notice of Entry of Order Staying Proceedings filed in district court on 9/5/13.13-26222




10/04/2013Order/Clerk'sFiled Order Granting Telephonic  Extension. Real party in interest Uponor Inc. shall have until October 14, 2013, to file and serve its answer to the petition for writ of mandamus or prohibition.13-29703




10/07/2013Order/Clerk'sFiled Order Granting Telephonic Extension. RCR Companies Answer to the Petition for Writ due: October 14, 2013.13-29814




10/10/2013MotionFiled Motion for Extension of Time to File Answering Brief.13-30314




10/14/2013Petition/WritFiled RCR Plumbing & Mechanical's Answering Brief.13-30680




10/14/2013AppendixFiled Appendix to Respondent RCR Plumbing & Mechanical's Answering Brief - Volume 1.13-30684




10/14/2013AppendixFiled Appendix to Respondent RCR Plumbing & Mechanical's Answering Brief - Volume II.13-30686




10/28/2013MotionFiled Motion for Extension of Time to File Reply Brief.13-32206




11/14/2013Petition/WritReceived Uponor, Inc.'s Answering Brief (via E Flex). (FILED PER ORDER OF 11/21/13).


11/14/2013AppendixReceived Appendix to Answer to Petition for Writ Vols. 1-3 (via E Flex).(FILED PER ORDER OF 11/21/13).


11/21/2013Order/ProceduralFiled Order Granting Motions for Extensions of Time. The clerk of this court shall file the answer and appendix thereto, provisionally received in this court on November 14, 2013. Petitioners shall have 30 days from the date of this order to file and serve their reply.13-35135




11/21/2013Petition/WritFiled Answer to Petition for Writ -Uponor, Inc.'s Answering Brief.13-35147




11/21/2013Notice/IncomingFiled Errata to Uponor, Inc.'s Answering Brief.13-35153




11/21/2013AppendixFiled Appendix to Uponor, Inc.'s Answering Brief -Vol I.13-35149




11/21/2013AppendixFiled Appendix to Uponor, Inc.'s Answering Brief - Vol II.13-35150




11/21/2013AppendixFiled Appendix to Uponor, Inc.'s Answering Brief -Vol III.13-35151




11/21/2013Notice/IncomingFiled Proof of Service -Cerficate of Service - Uponor Inc.'s Answering Brief and Errata to Answering Brief.13-35240




12/23/2013Petition/WritFiled Petitioners' Reply Brief.13-38939




03/26/2014Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This matter will be scheduled for oral argument on the next available calendar.14-09601




04/23/2014Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral argument is scheduled Wednesday, July 2, 2014, at 10:30 a.m. in Carson City.  Argument shall be limited to 30 minutes.14-13106




06/18/2014Notice/OutgoingIssued Oral Argument Reminder Notice.14-20070




07/02/2014Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


08/07/2014Opinion/DispositionalFiled Authored Opinion. "Petition granted." We therefore order the clerk of this court to issue a writ of mandamus ordering the district court to vacate the portion of its August 2, 2013, order directing RCR to give notice of the construction defects to Uponor." Fn1[The Honoarable Ron Parraguirre, Justice, voluntarily recused himself from particiaption in the decision of this matter.] Fn4[In light of this conclusion, the homeowners' alternative request for a writ of prohibition is denied." Before the Court EN BANC. Author: Gibbons, C.J. Majority: Gibbons/Pickering/Hardesty/Douglas/Cherry/Saitta. 130 Nev. Adv. Opn. No. 65. EN BANC14-25872




08/07/2014WritIssued Writ with letter. Original and one copy of writ and copy of opinion mailed to J. Randall Jones for service upon Judge Allan R. Earl.14-25901




08/18/2014WritFiled Returned Writ. Original Writ returned. Served on Judge Allan R. Earl on 8/15/14.14-27038




09/02/2014RemittiturIssued Notice in Lieu of Remittitur.14-28885




09/02/2014Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.


09/16/2014Notice/IncomingFiled Notice of Change of  Firm Name, Canepa Riedy & Rubino has change its name to Canepa Riedy Abele & Costello.14-30734